Per. Curiam.
We have no power in such a case to order a jury. This is not directly a case of property — it is one of personal liberty; — it is a writ of right, intended for the protection of individuals against arbitrary or illegal detentions, and we are to decide upon it in our constitutional capacity, sitting here to superintend the liberty of the citizen, and to protect it from violation.
. Craft for the state — cited the cases of the State v. Mc. Knight, in November term 1782, and the State v. Vanhorne, in May 1785, in which Brearly C. J. and the court had refused similar applications. .